Citation Nr: 0829080	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-23 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for abdominal aortic 
aneurysm, to include as secondary to diabetes.

3.  Entitlement to service connection for heart disease, to 
include as secondary to diabetes.

4.  Entitlement to service connection for peripheral 
neuropathy of the extremities, claimed as secondary to 
diabetes.

5.  Entitlement to service connection for renal carcinoma, 
claimed as secondary to diabetes.

6.  Entitlement to service connection for a thoracolumbar 
spine disability.

7.  Entitlement to service connection for ankylosing 
spondylitis, to include left hip, right knee, and left knee 
conditions.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1963, and from May 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

In January 2007, the veteran testified during a hearing 
before a Decision Review Office (DRO) at the RO.  In July 
2008, the veteran testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are of record.

With respect to the veteran's claim of service connection for 
diabetes mellitus and four of his service connection claims 
secondary to diabetes, the Board notes that the United States 
Court of Appeals for Veterans Claims (Veterans Court) issued 
a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
reversing a Board decision which denied service connection 
for disabilities claimed as a result of exposure to 
herbicides.  VA disagreed with Haas and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, No. 
2007-7037 (Fed. Cir. May 8, 2008).  VA's Office of General 
Counsel advised the Board that, because the Veterans Court 
concluded in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 
(2007), all claims at VA subject to the original Haas stay 
will remain stayed until a mandate issues in the Federal 
Circuit's decision in Haas, such claims should not be 
adjudicated until a mandate issues at the Federal Circuit.  
Given the foregoing, the following claims are stayed:  the 
veteran's claims of service connection for diabetes mellitus; 
for abdominal aortic aneurysm, to include as secondary to 
diabetes; for heart disease, to include as secondary to 
diabetes; for peripheral neuropathy of the extremities, 
claimed as secondary to diabetes; and for renal carcinoma, 
claimed as secondary to diabetes.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record does not demonstrate that a 
thoracolumbar spine disorder was manifested during active 
service, was manifested within the first post-service year, 
or was developed as a result of an established event, injury, 
or disease during active service.  

3.  Evidence of record does not demonstrate that ankylosing 
spondylitis, to include left hip, right knee, and left knee 
conditions, was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracolumbar 
spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for ankylosing 
spondylitis, to include left hip, right knee, and left knee 
conditions, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2004 and March 2007.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in July 2007 and April 2008.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006. 

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to the matter have been requested or obtained.  The 
Board notes that in both his hearings the veteran notified VA 
of what he alleged were missing service treatment records 
from his first tour of active duty.  In March 2007 the RO 
contacted the National Personnel Records Center (NPRC) and 
requested all of the veteran's service treatment records from 
his first tour of active duty.  In April 2007 the NPRC 
replied that there were no additional service treatment 
records on file.  

In the March 2007 letter referred to above, the veteran was 
informed that it was the veteran's responsibility to provide 
evidence that is not in the possession of the federal 
government.  He was also informed that VA would not pay a fee 
for records, that it was the veteran's responsibility to 
obtain those records.  The veteran sought X-ray reports from 
a private hospital dated in approximately 1985.  Handwritten 
on a June 2007 document from Secure Health Information Corp. 
was a statement from the veteran that X-ray films of his back 
dated in the 1980's were available for a fee.  He indicated 
that if VA wanted those records then VA could get them.  The 
veteran had already been placed on notice by VA in the March 
2007 letter that VA does not pay for any medical records as a 
matter of policy.  In a July 2007 SSOC, the RO notified the 
veteran that if he filed another records request for records 
at that private hospital that VA would attempt to obtain the 
records in question.  In August 2007 the RO specifically 
requested 1985 records from the private hospital, but Secure 
Health Information Corporation submitted documents from other 
years.  

The Board finds that VA satisfied its duty to assist and that 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with these claims would not cause any prejudice to the 
appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records are negative for any complaints of, 
or treatment for, the spine, left hip, or knees.  Further, 
the report of the veteran's examination upon release from 
active duty in February 1963, the report of his re-enlistment 
examination in May 1963, and the report of his discharge 
examination of April 1967 do not show any spinal, hip or knee 
abnormalities, but for a scar on his right patella noted at 
the time of enlistment.  Service personnel records show that 
the veteran was recommended for reenlistment by the personnel 
officer of the USS CORAL SEA when he was released from active 
duty in February 1963.  

Private medical records from Valley Medical Center dated from 
July 1998 to November 2003 show treatment for back and hip 
pain, including sacroiliac injections bilaterally, 
degenerative changes in the thoracolumbar spine, and 
ankylosing spondylitis.  

January 2001 records noted that the veteran's history of left 
hip and back discomfort was of three years' duration, or back 
to 1998, and that the veteran currently had chronic low back 
pain and left greater than right hip pain.  A differential 
diagnosis included spinal stenosis, degenerative disc 
disease/osteoarthritis, and ankylosing spondylitis.  However, 
the veteran's private physician, J.A.M., M.D., noted that 
ankylosing spondylitis was unlikely given the late age of 
presentation and a normal chest excursion on examination.  

Dr. J.A.M. did assess ankylosing spondylitis in March 2001 
and noted that the veteran did not have any focal point 
tenderness over his mid or upper back any more nor bilateral 
sacroiliac joint tenderness on direct compression and 
palpation, worse on the left than on the right.  

A July 2001 record noted lumbosacral spinal stenosis with 
increasing left leg radicular pain.  A private x-ray that 
month revealed moderate central canal stenosis, L4-5, with no 
focal disc herniation seen.

An August 2001 private magnetic resonance imaging (MRI) scan 
showed partial ankylosis of the left sacroiliac joint though 
the asymmetry of the sacroiliac joints was somewhat atypical 
for ankylosing spondylitis.

A September 2001 private x-ray showed degenerative changes 
present throughout the thoracic spine.

A November 2003 private record noted the known diagnosis of 
ankylosing spondylitis and that the veteran had been seen in 
the pain clinic for both lumbar epidural steroid injections 
for lumbar stenosis at L4-5 and L5-S1 as well as bilateral 
sacroiliac injections for diffuse joint disease.  It also was 
noted that the veteran was a semi-professional bowler 
bothered by localized, high lumbar back pain exacerbated by 
bending or twisting.  

Private medical records from Virginia Mason Medical Center 
dated from December 2004 to May 2007 also show treatment for 
lumbosacral stenosis of L4-5 (with good response to epidural 
steroids) and ankylosing spondylitis.  

A July 2005 private medical record noted that the veteran 
hurt his left knee during a bowling tournament and it was now 
quite painful and swollen.  A July 2005 MRI scan of the left 
knee showed a complex tear of the posterior horn of the 
medial meniscus and moderate to severe osteoarthritis of the 
knee, most advanced in the medial compartment.

A November 2005 private medical record noted quite 
significant degenerative joint disease in the left knee with 
a meniscus tear and that the veteran used a knee brace to 
bowl.

A July 2006 private medical record noted that the veteran got 
pretty consistent relief from sacroiliac joint injections 
approximately every 6 months.

An April 2007 private x-ray revealed degenerative changes of 
the spine and sacroiliac joints and hips.

During his RO hearing in January 2007, the veteran testified 
that in 1959 or 1960 he had a three-month tour of mess 
cooking while on board the USS CORAL SEA.  He had to carry 
milk up to the mess deck, approximately six flights of 
stairs.  At the end of the day he had to pick up heavy grates 
off the floor and clean up spilled milk.  Once while doing 
this, the ship rolled and these grates, which he said weighed 
approximately 100 to 150 pounds, struck him on his back and 
hip.  He said he spent one to two days in sick bay and then 
was on light duty for the remainder of his tour.  He also 
testified that he took medication for resulting aches and 
pains from that day to this.  The veteran conceded that he 
did not discuss his hip and back when he reenlisted in 1963 
and when he tried to reenlist in 1979 because he wanted to 
return to service.  He said that he was advised within the 
previous three months that he needed a left hip and left knee 
replacement.  He also testified that he had ankylosing 
spondylitis and had advanced arthritis in the knee joint and 
hip joint and said that a doctor had told him that his hip 
condition was the result of the pain from his spine while the 
knee was the result of the previous injury.  The veteran and 
his representative also speculated that some of his medical 
records from that first tour of duty were missing.  The DRO 
promised to investigate, but noted those records may have 
been missing for more than 40 years.  (Transcript, at pp. 6-
12).  The veteran also mentioned that in about 1962 he fell 
down a ship's ladder on his back after stepping on some food 
left on the mess deck, but never complained or reported to 
sick bay.  (Transcript, at pp. 18-19).

During his Board hearing in July 2008, the veteran testified 
that his fused hip and crushed left sacroiliac joint was more 
than likely from his shipboard injury because he had never 
been in any other accident.  (Transcript, at pp. 18-19).

Based upon the evidence of record, the Board finds that the 
veteran's thoracolumbar spine disorder and his ankylosing 
spondylitis were not manifest during active service, manifest 
within the first post-service year, or demonstrated to have 
developed as a result of an established event, injury, or 
disease during active service.  

In this case, as noted above, service treatment records are 
negative for any complaints of, or treatments for, either 
condition during the veteran's two periods of military 
service.  Though the veteran claims he was injured on board 
the USS CORAL SEA while on mess duty during his first tour of 
active duty, and that service treatment records to show this 
are missing from his file, he failed to bring forth any other 
evidence of such an injury at sea, such as lay statements 
from former shipmates.  There is simply no competent medical 
evidence in the record to show treatment for injuries to the 
veteran's back, to his left hip, or to his knees during 
service.

Evidence of diagnoses of degenerative disc disease, spinal 
stenosis and ankylosing spondylitis are first shown in 
January 2001 private medical records, or more than 33 years 
after the veteran's separation from active service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The 
Board also notes that the veteran testified during his RO 
hearing that he did not discuss or disclose hip and back 
injuries during his first tour of duty when he reenlisted in 
1963 and when he tried to reenlist in 1979.

The evidence of record clearly shows that the veteran 
currently has degenerative disc disease of the spine and 
ankylosing spondylitis affecting the left hip.  However, 
there is no competent medical evidence which provides a nexus 
between the veteran's current back and hip and knee 
disabilities and any established event, injury, or disease 
from active service.  The Board notes that the medical 
personnel who saw the veteran at private facilities over the 
past 10 years did not offer any opinions on whether it was 
less or more likely than not that these disorders were due to 
an event or injury in service. 

The Board has considered whether service connection for these 
two claims on appeal could be established on a presumptive 
basis.  To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced degenerative disc disease, spinal stenosis or 
ankylosing spondylitis to a compensable level within a year 
after his discharge from active duty.  The Board notes again 
that, according to the medical records submitted to VA, these 
were diagnosed many years after his discharge from service.  
Therefore, service connection for a thoracolumbar spine 
disorder and for ankylosing spondylitis, to include left hip, 
right knee, and left knee conditions, cannot be established 
on a presumptive basis.

The Board also has considered the assertions the veteran has 
advanced on appeal.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that the injuries to his back, hip, and 
knees are associated with military service, these claims turn 
on medical matters-or the relationship between a current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay person without 
the appropriate medical training or expertise, the veteran 
simply is not competent to render a probative (i.e., 
persuasive) opinion on medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a lay person is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the veteran's assertions regarding the etiology 
of his two disorders on appeal simply do not constitute 
persuasive evidence in support of these claims.

For the foregoing reasons, the claims for service connection 
for a thoracolumbar spine disorder and for ankylosing 
spondylitis, to include a left hip, right knee, and left knee 
conditions, must be denied.  In arriving at the decision to 
deny these claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Entitlement to service connection for a thoracolumbar spine 
disorder is denied.

Entitlement to service connection for ankylosing spondylitis, 
to include left hip, right knee, and left knee conditions, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


